Citation Nr: 1613367	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-46 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for disability of the upper extremities, to include peripheral neuropathy, other than the already service-connected scarring and muscle injury to the right upper arm, for substitution and accrued benefits purposes.

2.  Entitlement to service connection for disability of the lower extremities, to include peripheral neuropathy, other than the already service-connected muscle injury of the left foot and scarring of the right leg, for substitution and accrued benefits purposes.

3.  Entitlement to service connection for hypertension, for substitution and accrued benefits purposes.

4.  Entitlement to service connection for a skin disability, to include seborrheic dermatitis, for substitution and accrued benefits purposes.

5.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left arm, for substitution and accrued benefits purposes.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent, for substitution and accrued benefits purposes.

7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus prior to February 18, 2010, and in excess of 40 percent as of February 18, 2010, for substitution and accrued benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1970.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, July 2008, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  While the Veteran was pursuing appeals arising out of these rating decisions at the time of his death, his surviving spouse has been permitted to substitute in his place pursuant to a notice from the RO dated in February 2014, and also is seeking accrued benefits.  


REMAND

Following the Veteran's death, the Veteran's surviving spouse pursued and successfully obtained service connection for the cause of the Veteran's death pursuant to a VA Form 21-534, which has also been deemed to include both a claim for accrued benefits and a substitution request.  However, the rating action of January 2014 that adjudicated the cause of death and derivative education benefit claims deferred any decision with respect to the claims that were pending at the time of the Veteran's death until further development was permitted with respect to the those claims for substitution purposes.  However, while the record thereafter shows that no additional evidence was received from the appellant, the RO has not adjudicated the claims for accrued benefits purposes, and that adjudication is required to fully address the surviving spouse's claim for death benefits and is additionally considered to be intertwined with the same issues for substitution benefits purposes.  Consequently, the Board must remand all of the issues for further adjudication for both substitution and accrued benefits purposes.  

Accordingly, the case is REMANDED for the following action:

Consider all of the claims on appeal based on all of the evidence of record for both substitution and accrued benefits purposes.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and allowed an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

